Citation Nr: 9920343	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  By March 1995 rating 
decision, the RO denied a compensable rating for residuals of 
a back injury.  By February 1996 rating decision, the RO 
denied service connection for spondylosis and herniated discs 
of the cervical spine.  

The veteran duly appealed the RO's determinations and by 
August 1997 decision, the Board granted service connection 
for spondylosis and herniated discs of the cervical spine.  
The issue of entitlement to a compensable rating for a back 
disability was remanded for additional development of the 
evidence.  

By March 1998 rating decision, the RO effectuated the Board's 
decision awarding service connection for the veteran's 
cervical spine disability.  A 20 percent rating was assigned, 
effective October 18, 1994.  The Board finds that the grant 
of service connection for the cervical spine disability 
constitutes a full award of the benefit sought on appeal with 
respect to that issue; as there is no jurisdiction-conferring 
Notice of Disagreement as to the down-stream elements of 
compensation level or effective date, those issues are not 
currently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

While the issue of entitlement to a compensable rating for 
the veteran's back disability was in remand status, by 
November 1998 decision, the RO granted service connection for 
thoracic spondylosis and assigned it a separate 10 percent 
disability rating.  As the veteran has not disagreed with the 
initial rating or the effective date regarding the thoracic 
spine disability, those issues are not currently in appellate 
status.  

In addition, the RO increased the rating for the low back 
disability to 10 percent, effective October 18, 1994, the 
date of receipt of his claim for an increased rating.  
Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 10 percent for a low 
back disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Finally, it is noted that, in connection with his current 
appeal, the veteran requested and was scheduled for a 
personal hearing before a Member of the Board at the RO.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
and neither furnished an explanation for his failure to 
appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (1998), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of his claim based on 
the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability is productive of 
minimal functional impairment, with no evidence of moderate 
limitation of motion, lumbar muscle spasm, or neurological 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records shows that in August 
1967, the veteran was treated for a coccygeal and lumbosacral 
spine injury which he reportedly sustained during jump 
school.  X-ray examination of the lumbosacral spine was 
negative at that time.  The remaining in-service medical 
records are negative for complaints or findings pertaining to 
the back.  At his July 1968 military separation medical 
examination, his spine and musculoskeletal system were 
normal, although the veteran reported a history of recurrent 
back pain.  

Following his separation from service, the veteran filed a 
claim of service connection for, inter alia, residuals of a 
back injury.  In connection with his claim, he was afforded a 
VA medical examination in March 1970 at which he reported 
that in July 1966, he was injured in a parachute jump.  He 
stated that since that time, he had had intermittent trouble 
with his back from the neck down to the sacroiliac region.  
X-ray examination and physical examination were negative.  
The examiner indicated that there were no objective findings 
of a spinal injury on examination.

By April 1970 rating decision, the RO granted service 
connection for residuals of a back injury and assigned it a 
zero percent rating by analogy pursuant to Diagnostic Code 
5299.  The veteran was notified of this decision by May 1970 
letter.  

In October 1994, he submitted a claim for a compensable 
rating for his back disability.  In support of his claim, he 
submitted a January 1995 letter from a private physician 
indicating that the veteran had been under his treatment for 
a cervical spine disability.  No complaints or findings of a 
low back disability were recorded.  


By March 1995 decision, the RO denied a compensable rating 
for the veteran's back disability, finding that the cervical 
spine abnormalities were not part and parcel of the service-
connected back condition.  The veteran duly appealed the RO's 
determination, arguing that his service-connected "back 
injury" was not limited to a lumbosacral spine disability, 
given that his "back injury" had been rated under 
Diagnostic Code 5299, which was not limited to disabilities 
of the lumbosacral spine.  

In support of his claim, he submitted numerous private 
clinical records showing treatment for a cervical spine 
disability, including a September 1990 surgical fusion of C4-
5 and C5-6.  Also submitted were numerous lay statements from 
friends and relatives attesting to the veteran's long history 
of neck and back pain.

In a September 1995 letter, a private physician indicated 
that he had examined the veteran in connection with his 
complaints of numbness in the hands, secondary to cervical 
fusion.  It was noted that on examination, the veteran had 
reported that in 1966, he had sustained an injury to his 
right elbow, tailbone, and hyperextended his neck.  Since 
that time, he indicated that the veteran had experienced pain 
in the mid and upper back, as well as in the neck.  No 
complaints or abnormalities pertaining to the lumbosacral 
spine were recorded.  

In December 1995, the veteran testified at a hearing at the 
RO.  He stated that when he received the notice in 1970 that 
his claim for a "back condition" had been granted, he 
assumed that it meant the entire back.  He stated that he 
felt that his service-connected back condition was productive 
of upper back and neck pain, as well as occasional low back 
pain.  However, he indicated that his low back pain was not 
severe.  Rather, he described it as "like somebody getting 
out of bed and they walk it off type."  He denied specific 
treatment for his low back disability.

By February 1996 rating decision, the RO denied service 
connection for spondylosis and herniated discs of the 
cervical spine.  In addition, the RO confirmed the 
noncompensable rating for "residuals of injury to the back" 
under Diagnostic Code 5295.

Thereafter, in support of his claim, the veteran submitted a 
January 1996 private examination report showing that he had 
been seen in connection with his complaints of mid thoracic 
pain.  The diagnostic impressions were status post neck 
surgery with recurrent neck and upper back pain syndrome, 
possible thoracic facet involvement at T2-3-4, and improved 
intra-articular first rib posterior disorder and anterior 
chest wall pain.  No complaints or abnormalities pertaining 
to the lumbosacral spine were recorded.

In an April 1996 letter, a private chiropractor indicated 
that the veteran was under his treatment for neck pain, upper 
back pain, and low back pain.  He indicated that X-ray 
examination of the spine demonstrated osteophyte bridging at 
T7-9 and L3-5.  The diagnoses included thoracic and cervical 
sprain/strain.  No diagnosis pertaining to the low back was 
recorded.

In August 1998, the veteran underwent a VA orthopedic 
examination.  He reported that he had injured his back in 
service in a parachuting accident and had experienced back 
problems since that time.  He indicated that his problems had 
consisted of pain in his lower back, thoracic spine, and 
neck.  In order of severity, the veteran stated that his neck 
was the most severe, following by his thoracic spine.  He 
stated that his low back was only minimally troublesome.  
Regarding his thoracic spine symptomatology, the veteran 
stated that it consisted of a general ache in the area, as 
well as pain in the anterior chest and axilla.  

The veteran also stated that sneezing and Valsalva maneuvers 
tended to cause radiation of the pain to the anterior thorax.  
Regarding his low back, the veteran stated that he had a mild 
chronic low back ache, especially evident when sitting or 
standing for prolonged periods of time.  He stated that his 
tailbone ached and that he had intermittent bouts of sciatic 
pain in both legs, occurring about once yearly.  On 
examination, the veteran had 4/5 strength in his hip flexors.  
The rest of the leg muscles were normal in strength.  Ankle 
and knee jerks were 3+ and his Babinski signs were equivocal 
bilaterally.  



The examiner noted that magnetic resonance imaging (MRI) of 
the thoracic spine had revealed multiple level degenerative 
diseases and disc bulges.  It was noted that a computerized 
tomography (CT) scan of the lumbar spine showed mild disc 
bulges at two levels without evidence of stenosis.  He also 
had mild facet degenerative changes.  The impression was 
diffuse spondylosis of the spinal column.  

The examiner noted that the veteran's thorax spine 
spondylosis did not appear to be causing any spinal 
impingement and was associated with a moderate degree of 
chronic pain and radicular pain.  The veteran's lumbar 
spondylosis was described as clinically mild.  The examiner 
also noted that while the veteran's cervical spine disability 
was productive of severe impairment, his low back disability 
was productive of minimal functional impairment with no 
evidence of any chronic neurologic damage.  

By November 1998 rating decision, the RO recharacterized the 
veteran's back disability as "lumbar spondylosis" and 
assigned a 10 percent rating, effective October 18, 1994, 
pursuant to Diagnostic Codes 5295-5293.  In addition, the RO 
increased the rating for the veteran's cervical spine 
disability to 40 percent and granted service connection for a 
thoracic spine disability, assigning a maximum 10 percent 
rating under Diagnostic Code 5291.  

II.  Criteria

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The average impairment set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for loss of working time proportionate to the severity of the 
disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b), 
and provides that a veteran is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Absent evidence of a fracture of the vertebra or ankylosis 
(which are not shown in the instant case), disabilities of 
the lumbosacral spine are rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 to 5295.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. 4.71a.

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, lumbosacral 
strain manifested by slight subjective symptoms only warrants 
a zero percent evaluation.  A 10 percent disability rating 
requires lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position. 

Under 38 C.F.R. 4.71a, Diagnostic Code 5293, a zero percent 
rating is assigned for cured, post-operative intervertebral 
disc syndrome.  A 10 percent rating is assigned for mild 
intervertebral disc syndrome, and a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks. 

III.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for his low back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran's evidentiary 
assertions concerning the severity of his service-connected 
low back disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim is 
well grounded.  Id.


Because he has submitted a well-grounded claim, VA has a duty 
to assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  Consistent with such duty, 
the Board remanded this matter in August 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its May 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by April 1998 
letter and asked him to identify additional treatment records 
which were pertinent to his claim.  He submitted additional 
private treatment records in May 1998.  

The record also shows that the RO scheduled (and the veteran 
attended) a VA orthopedic medical examination in August 1998.  
The report of the examination is thorough and responsive to 
all the Board's remand questions (such as functional loss).  
Thus, the Board finds that the evidentiary development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.  

With respect to the Board's due process remand instructions, 
it is noted that the RO failed to document consideration of 
38 C.F.R.§§ 3.321(b)(1), 4.40, and 4.45, as the Board had 
instructed.  However, the Board finds that review of the 
record in determining the veteran's underlying claim is not 
frustrated by the RO's failure to adhere to the remand order 
in this respect.  See Evans v. West, 12 Vet. App. 22 (1998).  

As noted, the evidentiary development is complete in this 
case and the RO's failure to comply with certain instructions 
regarding consideration of the regulations has no bearing on 
the Board's ability to consider such matters.  Thus, review 
of this case is not frustrated by the RO's failure to comply 
with its remand instructions in this case.  Evans, supra.

In view of the foregoing, and in light of the fact that the 
veteran has not identified any outstanding, relevant evidence 
which may support his claim, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

After carefully reviewing the pertinent evidence of record, 
the Board concludes that an evaluation in excess of 10 
percent for the veteran's low back disability is not 
warranted.  

First, it is noted that record is devoid of evidence showing 
that the range of motion of the veteran's low back is more 
than slight.  Thus, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5292 as there has been no 
evidence of limitation of motion of the lumbar spine which 
could be, or has been, characterized as moderate.

Likewise, with respect to the criteria for an evaluation in 
excess of 10 percent set forth in Diagnostic Code 5295, it is 
noted that there has been no objective evidence of muscle 
spasm on extreme forward bending or unilateral loss of spine 
motion.  For example, there was no indication of any muscle 
spasms whatsoever on the most recent VA medical examination.  

Finally, under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, the Board notes that an August 
1998 CT scan of the lumbar spine revealed a mild disc bulge 
at two levels without any stenosis evident.  The veteran has 
also complained of rare (once yearly) of sciatic pain in both 
legs.  However, there is no indication of other radicular 
symptoms, bowel or bladder control problems, and recent 
neurological examination have been normal with respect to the 
low back.  As such, it cannot be said that there is evidence 
of moderate recurring attacks associated with intervertebral 
disc syndrome.  

In view of the foregoing, the Board finds that the veteran's 
subjective and objective symptoms do not rise to the level of 
moderate disability under Diagnostic Code 5293.  In fact, on 
most recent VA medical examination in May 1998, the examiner 
described the veteran's low back disability as "clinically 
mild" and the veteran himself described his low back 
disability as "only minimally troublesome."

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the Court's decision in DeLuca.  
However, the Board concludes that the veteran is not entitled 
to an increase under those regulations since he does not have 
limitation of motion which could be attributed to such 
factors as pain, weakness or fatigability.  Specifically, the 
record shows no evidence of disuse, given the normal 
musculature noted on the most recent VA examination.  
Moreover, the examiner indicated that the veteran's low back 
disability was productive of only minimal functional 
impairment.  

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of his low back 
disability, and the record does not reflect any periods of 
hospitalization for this disability since his separation from 
service.  Under such circumstances, the Board finds that the 
impairment resulting from the veteran's low back disability 
is adequately compensated by the currently-assigned schedular 
rating, and the provisions of 38 C.F.R. § 3.321 are not for 
application.

In view of the foregoing, the Board finds the veteran's low 
back disability symptoms are consistent with the assignment 
of no more than a 10 percent evaluation under Diagnostic 
Codes 5295, 5292 or 5293.  While the veteran clearly suffers 
from a severe cervical spine disability, as well as a 
moderate thoracic spine disability, as separate ratings have 
already been assigned, the use of manifestations from these 
disabilities may not be considered in rating the low back 
disability.  Brady, 4 Vet. App. at 206.  

Thus, the Board finds that the RO's rating evaluation was 
appropriate and that the preponderance of the evidence is 
against the grant of an increased rating for his low back 
disability.


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

